Case 19-13164 Doc 5 Fi|ecl 03/11/19 Pagei 0f2

Fill in this information to identify your case:

never 1 JaNay Jackson

F'rst Neme Middie Name

Debtor 2
(Spouse, if tiling) Fusr Name Middle Name

 

United States Bankruptcy Court for the: Di$tn'ct of Maryland

Case number
(|f known)

El check iflhis is an
amended filing

 

  

 

Ofticial Form 108
Statement of lntention for lndividua|s Filing Under ¢hapter 7 ms

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

 

List Your Credltor's Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Clar'ms Secured by Pmperty (Official Form 1060), fill in the
information belew.

ldentify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Cneditor's
namet CAp ONE C] Surrender the property. q No
_ _ n Retain the properly and redeem it. U Yes
E;:;nr?;'on of Vehic|e; 2015 Acu'a TLX d Retain the property and enter into a
securing debt: Reaffirmatrbn Agreement_

[J Retain the property and [explain]:

 

 

Creditor’s

 

 

 

 

name: m Sunender the property. n No
_ _ [:l Retain the property and redeem it. [;l Yes
E;;?:;mn of n Retain the.property and enter into a
secuan debt Reah'irmatron Agreement.
LT.] Retain the property and [explain]:
S;:‘::_°FS m Surrender the property. m No
'_ _ a Retain the property and redeem it. n Yes
‘[));;ce"$mn of Cl Retain the.property and enter into a
secun-ng debt ReaHirmatron Agreement.
El Retain the property and [explain]:
gar:“§°fs El Surrender the property. Cl No
: . a Retain the property and redeem it. E] Yes
Er:;;r:$;'°n of m Retain the property and enter into a
securing debt: Reaffirmatron Agreement.

CI Retain the property and [exp|ain]:

 

Ofiicial Form 108 Statement of lntention for lndividuals Filing Under Chapter 7 page ‘l

 

 

 

' "*_'_4|

Case19-13164 Doc 5 Fi|ecl 03/11/19 Page 2 0f2

.._.__»

iii/tmi

Firsr Name Mickxie Name `)

Debior 1
Lest Name

`\@LC)LS¢ ri

Case number (/fknown\

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
~ fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

 

Descrlbe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: cl No
y Ye
Description of leased cl S
Pr°Penyf
Lessor's name: cl N°
s
Description of leased a Ye
property:
Lessor’s name: [] No
Description of leased cl Yes
property:
Lessors name: [] No
Cl ¥es
Description of leased
property:
Lessor”s name: n No
m Yes
Description of leased
propean
Lessor`s name: a No
. . a Yes
Descnptlon of leased
property;
Lessor's name: ij No
g Yes

Description of leased
property:

 

Under penalty of perjury, l declare that l have indicated m
personal property that is subject to an unexpired lease.

y intention about any property of my estate that secures a debt and any

 

 

x 1le in intern x
Signa4m fDebtor`il v | Signature of Debtor2
Date § D§l/ 131 Dat°…_

Ofiicial Form 108

 

Statement of intention for individuals Filing Under Chapter 7

page 2

 

